Citation Nr: 1437739	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  09-46 764A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD), generalized anxiety disorder, bipolar disorder, and major depressive disorder (MDD).

3.  Entitlement to service connection for diabetes mellitus, type II (DM), to include as secondary to PTSD.

4.  Entitlement to service connection for tachycardia, atrioventricular nodal re-entry, to include as secondary to PTSD and/or due to exposure to ionizing radiation and/or herbicides.

5.  Entitlement to service connection for degenerative arthrosis of the lumbar spine.

6.  Entitlement to a total disability rating based on individual unemployability, due to service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to January 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, Columbia, South Carolina, and St. Petersburg, Florida.  Jurisdiction over the claims currently resides with the RO in Montgomery.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Thus, although the RO has adjudicated the Veteran's claim as entitlement to service connection for PTSD, the issue on appeal encompasses a claim for service connection for an underlying psychiatric disability, regardless of how it is diagnosed.

In December 2013, the Veteran failed to appear, without explanation, for a Board hearing.  He has not requested that the hearing be rescheduled.  Therefore, his request for a hearing is considered withdrawn.  See C.F.R. §20.702(d) (2013).


The issues of entitlement to service connection for bilateral hearing loss, entitlement to service connection for an acquired psychiatric disability, entitlement to service connection for degenerative arthrosis of the lumbar spine, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service did not include duty in, or visitation to, Vietnam and he did not serve along the demilitarized zone (DMZ) in Korea during the period from April 1968 through July 1969 and he is thus not presumed to have been exposed to herbicides, including Agent Orange, nor is there probative evidence of such exposure.

2.  DM was not present in service or for years thereafter, and is not etiologically related to service or a service-connected disability.

3.  The pertinent evidence of record does not show that the Veteran was exposed to ionizing radiation during service; the Veteran's heart disorder is not a radiogenic disease.

3.  A heart disorder was not present in service or for years thereafter, and is not etiologically related to service or a service-connected disability.


CONCLUSIONS OF LAW

1.  DM was not incurred or aggravated during active duty, is not proximately due to or the result of a service-connected disability, and its incurrence or aggravation during active duty may not be presumed.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1137, 1153 (West 2002); 38 C.F.R. §§ 3.303 , 3.304, 3.306, 3.307, 3.309, 3.310 (2013).

2.  A chronic heart disorder was not incurred or aggravated during active duty, is not proximately due to or the result of a service-connected disability, and its incurrence or aggravation during active duty may not be presumed.  38 U.S.C.A. §§ 1110 , 1111, 1112, 1113, 1131, 1137, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012) defined VA's duty to assist a Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a June 2009 letter.  The Veteran was notified of all elements of the Dingess notice, including the disability- rating and effective-date elements of the claims, in the June 2009 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim, as was done here.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, VA and private treatment records.  The Board acknowledges that the Veteran has not been afforded a VA examination for his claimed diabetes mellitus, type II, and although he was afforded a VA examination for his claimed heart disorder in August 2010, an etiological opinion was not provided.

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).
The Veteran contends that he developed diabetes mellitus, type II and a chronic heart disorder, as a result of being exposed to radiation and herbicides while serving on active duty in Bamberg, Germany.  As discussed below, there is no evidence that the Veteran was exposed to radiation or herbicides in Germany, and there is no competent evidence of record linking the Veteran's diabetes mellitus, type II or heart disorder, directly to service.  An examination for diabetes mellitus, type II, or another examination for the claimed heart disorder is, therefore, not required.

In sum, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 
(Fed. Cir. 2013).  

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests diabetes mellitus, type II, to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection can also be established on a presumptive basis for certain diseases associated with exposure during service to herbicides.  See 38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309.  For purposes of establishing service connection for a disability claimed to be a result of exposure to Agent Orange, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to an herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).

The applicable criteria also provide that a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309(e), will be considered to have been incurred in service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).  Diabetes mellitus type II is such a disease.  38 C.F.R. § 3.309(e).  

The Department of Defense (DoD) has determined that herbicide agents were used from April 1968 through July 1969 in or near the DMZ in Korea to defoliate the fields of fire between the front line defensive positions and the south barrier fence.  VA amended its regulations to extend a presumption of herbicide exposure to Veterans who served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the DoD, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iv) (in effect since February 14, 2011). 

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a). When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a nonservice- connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.  

Diabetes Mellitus, Type II (DM)

The Veteran contends that his currently diagnosed diabetes mellitus, type II (DM), is related to exposure to herbicides during active duty in Bamberg, Germany.  After review of the record, the Board finds that there is no basis for service connection for DM.

Review of the Veteran's STRs shows no complaint or manifestation of DM, and no manifestations of DM, were noted at the time of his service separation.  

Post-service VA treatment records show that the Veteran was first diagnosed with DM in 2007, many years after his discharge from service.  Moreover, the evidence of record does not contain medical evidence that otherwise supports a finding that the currently diagnosed DM is related to the Veteran's active military service, including exposure to herbicides.  There is also no evidence of DM to a compensable degree within one year of service separation.  Accordingly, the Board finds that service connection is not warranted on a direct or presumptive chronic disease basis.  

Further, the Veteran has not presented evidence of continuity of symptomatology since military service.  As noted above, there is no evidence of diabetes until many years after service discharge, and the Veteran does not dispute this fact.  With no evidence of diabetes during service, no evidence of post-service continuity of symptomatology, and no evidence of a nexus between present disability and post-service symptomatology, there is no support for a grant of service connection on this basis.

The Veteran also contends that he developed DM as a result of exposure to herbicides, while serving on a post in Bamberg, Germany that used herbicide agents to keep the post clean.  While herbicide exposure is generally conceded for veterans who served in the Republic of Vietnam (RVN) during the Vietnam era, the records do not show that the Veteran had such service, nor does the Veteran otherwise contend that he had such service.  There is no statutory presumption of herbicide exposure for veterans who served in Germany.  Therefore, the Veteran is not entitled to service connection based on the presumptive provisions of 38 U.S.C.A. § 1116.  

While exposure to herbicides may not be presumed, the Board has considered whether there is evidence of exposure to herbicides, without considering the regulatory presumptions.  There is no documentary evidence of record showing that herbicide agents were used at the post in Bamberg, Germany where the Veteran served on active duty.  The Veteran has not presented any other evidence to indicate that he was exposed to herbicides.  Unfortunately, his assertion without more, simply does not support the claim that he was, in fact, actually exposed to herbicides in service.  Thus, a basis for favorable action on the basis of in-service herbicide exposure is not presented.

Finally, because service connection for PTSD has not been established, a threshold legal requirement for establishing secondary service connection for DM is not met.  Accordingly, the aspect of the claim of service connection for DM as secondary to PTSD must be denied because it lacks legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

For these reasons noted above, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Tachycardia, Atrioventricular Nodal Re-Entry 

The Veteran contends that he has a current heart disability manifested by a rapid heartbeat, secondary to PTSD, or in the alternative, as a result of exposure to radiation from a nuclear weapons site approximately 15 minutes outside of Bamberg, Germany, where he performed guard duty for two months; or exposure to herbicides used in Bamberg to keep the post clean.

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  See 
Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases that are presumptively service connected in radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  
See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  

Under Combee, VA must not only determine whether a veteran had a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability was otherwise the result of active service.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation. 

A "radiation-exposed veteran" is defined as a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946.  38 C.F.R. § 3.309(d)(3)(i), (ii) (2013).  The term "onsite participation" means during the official operational period of an atmospheric nuclear test, presence at the test site, or performance of official military duties in connection with ships, aircraft or other equipment used in direct support of the nuclear test.  38 C.F.R. § 3.309 (d)(3)(iv)(A). 
 
If a claimant does not qualify as a "radiation-exposed veteran" under 
38 C.F.R. § 3.309(d)(3) and/or does not suffer from one the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the Veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if he suffers from a radiogenic disease and claims exposure to ionizing radiation in service.

Initially, the Board finds that there is no documentary evidence of record indicating that the Veteran was exposed to ionizing radiation during service.  In this regard, in April 2010, the Veteran was seen for evaluation of the nuclear radiation exposure he claimed to have when stationed in Germany.  The records note that service personnel records show that the Veteran was stationed in Germany at a nuclear storage site called Site 33, where he stood guard duty for 2 hours on and 4 hours off, for approximately one year.  He did not wear any protective gear during that time.  See VA treatment records from the Tuscaloosa VA Medical Center dated April 2010.  However, service records also show that  the Veteran's military occupational specialty was a combat engineer, and there is no evidence in the service treatment records that he sustained radiation exposure.  While he did contend in his July 2011 VA Form 9, and during his April 2010 radiation exposure evaluation, that his heart disease was the result of radiation exposure during service, he has made no further contentions regarding such exposure, including, in the most recent correspondence of record, the July 2014 Appellate Brief.  Moreover, a heart disorder, the disability for which service connection is claimed, is not a radiogenic disease.  38 C.F.R. § 3.311(b)(2).  As such, the special development procedures outlined in 38 C.F.R. § 3.311(a) are not for application. 

Significantly, absent the presumption of service connection for a radiogenic disease, the Veteran would have to establish a relationship between his diagnosed heart disorder and any alleged radiation exposure on a direct basis. Such a nexus requires medical expertise as it is not an observable relationship, and requires clinical testing or study and medical knowledge, thus, the Veteran's lay assertions of such a relationship are not competent. Review of the record demonstrates that there is no competent evidence linking his currently diagnosed heart condition to any alleged radiation exposure in service. Moreover, as noted in the duty to assist discussion above, there is no evidence indicating such a relationship. Thus, service connection due to exposure to radiation is not warranted for his diagnosed heart disability.

The Veteran also contends that he developed a chronic heart disorder, as a result of exposure to herbicides, while serving on active duty in Bamberg, Germany.  As noted above, while herbicide exposure is generally conceded for veterans who served in the Republic of Vietnam (RVN) during the Vietnam era, the records do not show that the Veteran had such service, nor does the Veteran otherwise contend.  Rather, his contentions are that he sustained herbicide exposure while serving on a post in Bamberg, Germany that used herbicide agents to keep the post clean.  There is no statutory presumption of herbicide exposure for veterans who served in Germany.  Therefore, the Veteran is not entitled to service connection based on the presumptive provisions of 38 U.S.C.A. § 1116.  

While exposure to herbicides may not be presumed, the Board has considered whether there is evidence of exposure to herbicides, without considering the regulatory presumptions.  Also as noted above, there is no documentary evidence of record showing that herbicide agents were used at the post in Bamberg, Germany where the Veteran served on active duty.  The Veteran has not presented any other evidence to indicate that he was exposed to herbicides.  Unfortunately, his assertion without more, simply does not support the claim that he was, in fact, actually exposed to herbicides in service.  The identification and ability to establish the presence of herbicides is beyond the knowledge of a lay person, and there is no evidence that herbicides were used outside of the areas identified by the Department of Defense. Thus, a basis for favorable action on the basis of in-service herbicide exposure is not presented.

The Board finds that no injury, disease, or chronic symptoms of a heart disorder were manifested during service.  In this regard, the Board has reviewed the Veteran's STRs and has found no evidence of heart disorder while the Veteran was on active duty.  On examination for entry into service, clinical evaluation of the Veteran's heart was normal.  There were no complaints or manifestations of a heart disability during service.  On examination for separation from active duty in October 1972, clinical evaluation of the heart was normal and the Veteran's blood pressure reading was 114/76 and pulse was 76.  

The Board finds that the Veteran did not continuously manifest symptoms of heart disorder in the years after service.  There is no medical evidence of treatment for heart disease in the years immediately following service and VA outpatient treatment records from the VA Medical Center in Birmingham dated in June 2007, show that the Veteran was diagnosed with tachycardia, atrioventricular nodal re-entry, with onset in 1997.  There is no indication in these records that the Veteran's heart disorder is related to or had its onset during his active military service, to include exposure to radiation or herbicides in Germany.  

During his April 2010 radiation exposure evaluation, the Veteran reported that he had a cardiac catheterization in 1997 in Michigan, for the treatment and evaluation of tachyarrhythmia.  He also reported that he was seen in the emergency room 3-4 times for a fast heartbeat, and each time, required medication to slow the heart beats.  Since then, he has been taking maintenance cardiac medication to control the heart rhythm.  The examiner's final diagnosis was tachyarrhythmia, controlled on medication.  

The Veteran was afforded a VA examination in August 2010.  He reported tachyarrhythmia (rapid, irregular heartbeat), which started in the late 1990's.  He also reported a history of supraventricular tachycardia converted with intravenous medications in the late 1990's, with intermittent episodes of heart palpitations since then.  The examiner noted that the medical evidence of record shows that the Veteran was treated at the emergency room in January 2010 for rapid heart rate.  He was diagnosed with paroxysmal supraventricular tachycardia.  The examiner did not give an opinion as to the etiology of the diagnosed heart disorder.

Thus, the Board finds that there is no evidence of heart complaints, symptoms, or findings for over twenty years between the period of active service and his first post-service heart problem years after separation.  In view of this evidence, the Board further finds that a chronic heart disorder was not manifested in service or to a degree of ten percent within one year of service separation.

The Board finds that there is no competent evidence of record, VA or private, which indicates that a chronic heart disorder was caused by any in-service event, including ionizing radiation exposure or exposure to herbicides, during service.  

Finally, because service connection for PTSD has not been established, a threshold legal requirement for establishing secondary service connection for a heart disorder is not met.  Accordingly, the aspect of the claim of service connection for a heart disorder as secondary to PTSD must be denied because it lacks legal merit.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a heart disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.


ORDER

Service connection for DM is denied.

Service connection for tachycardia is denied.


REMAND

VA must make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2013).  The duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.1599(c)(4) (2013).

The Veteran contends that he has current bilateral hearing loss related to noise exposure during combat training in Germany.  See November 2009 VA Form 9.  

The service treatment records are negative for any evidence of hearing loss during active duty or at the time of the Veteran's discharge.  However, the Veteran's DD-214 shows that he served for almost two years as a combat engineer, and the Veteran has reported that he was exposed to loud noise in this capacity.  Considering the places, types, and circumstances of his service, noise exposure in service is conceded.  38 U.S.C.A. § 1154(a) (2013).  In-service incurrence of injury is therefore met as to acoustic trauma.  

The post-service medical evidence of record shows that the Veteran was found to have high frequency bilateral hearing loss during private treatment in April 2006.

The Veteran was afforded a VA audiological examination in November 2006 in response to his claim.  Audiological testing at that time revealed moderately severe high frequency sensorineural hearing loss bilaterally, that met the requirements for a current disability under VA's regulations related to hearing loss, codified at 
38 C.F.R. § 3.385.  The examiner opined that because the Veteran's hearing was found to be within normal limits bilaterally on evaluation in August 1970, and during his separation physical in October 1972, the Veteran's hearing loss is not related to military noise exposure.  

Essentially, the examiner opined that, as there was no evidence of hearing loss in service or at the time of the Veteran's discharge from service, the Veteran's currently diagnosed bilateral hearing loss is not related to the conceded noise exposure in service.  However, the Board's inquiry does not end there.  Service connection is possible for disabilities first identified after service.  
38 C.F.R. § 3.303(d) (2013).  The November 2006 examiner did not provide an opinion as to whether the hearing loss identified after service is related to a disease or injury in service.  Accordingly, the Board finds that the November 2006 VA opinion is inadequate for evaluation purposes.

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board finds that a remand for a new examination and medical opinion as to the etiology of the Veteran's current bilateral hearing loss is necessary.  38 C.F.R. § 4.2 (2013).

The Veteran has also claimed entitlement to service connection for an acquired psychiatric disability.  He essentially contends that he has a current psychiatric disability that was incurred or aggravated as a result of stress he experienced while supporting military operations in Germany, including serving on guard duty on a nuclear site outside of Bamberg, West Germany and witnessing two race riots in Germany that occurred while he was serving on active duty there.  

Service treatment records are negative for any evidence of complaints, treatment or a diagnosis related to a psychiatric disorder.  However, the RO has determined that based on evidence of record, including his DD-214 and military personnel records, showing that the Veteran served with the 82nd Engineering Battalion as a combat engineer in Bamberg, West Germany from June 1971 to June 1973, the stressor reported by the Veteran is considered to be credible, and his stressor is conceded.  See July 2009 PTSD Stressor Certification decision.

The Veteran underwent a VA PTSD examination in November 2006.  The Veteran reported symptoms of depression and anxiety that started around 1990.  He also reiterated his reports of stress related to guarding a nuclear plant in Germany.  He also reported guilt related to the death of his friends in Vietnam.  The examiner concluded that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD, but he did diagnose generalized anxiety disorder and depressive disorder not otherwise specified.  The examiner did not offer an opinion as to the etiology of the diagnosed generalized anxiety disorder and depressive disorder.  
See November 2006 VA examination report.

Notwithstanding the November 2006 VA examiner's findings, a September 2007 Decision from the Social Security Administration (SSA) also shows that the Veteran has been found by the SSA to be disabled due to his PTSD, MDD/bipolar disorder with obsessive compulsive disorder (OCD) features and generalized anxiety disorder with panic and agoraphobia.

VA outpatient treatment records from the VA Medical Center in Birmingham show that the Veteran has reported stressors related to traumatic experiences in service, as well as stress related to the death of his parents.  He has been diagnosed with PTSD, pain disorder with agoraphobia, generalized anxiety disorder, and MDD with underlying dysthymia.  Treatment records from the VA Medical Center in Tuscaloosa show that the Veteran was hospitalized from July to September 2009.  During that time, he again reported stress related to guarding a nuclear facility in service and race riots.  Discharge diagnoses included depressive disorder, anxiety disorder, and subsyndromal PTSD.  

The medical evidence of record contains competent evidence of a current psychiatric disability.  The Veteran's reports of in-service psychiatric symptoms and a continuity of symptomatology provide evidence that a current psychiatric disability may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  However, contemporaneous evidence of an ongoing psychiatric disability in the years following service is not of record.  Furthermore, the evidence regarding whether the Veteran has a current diagnosis of PTSD related to his reported in-service stressors is conflicting.  In addition, there is no opinion of record addressing whether the Veteran's other diagnosed psychiatric disabilities, including pain disorder with agoraphobia, generalized anxiety disorder, bipolar disorder, and MDD, are related to his active military service.  

Therefore, the Board believes that the Veteran should be afforded another VA psychiatric examination to determine the nature and etiology of all currently present acquired psychiatric disorders.  38 U.S.C.A. § 5103A (d) (West 2002).  The Board is aware that the Veteran failed to report, without explanation, for a VA PTSD examination scheduled for July 2013.  Given these circumstances, VA is not required to provide further examination.  Nevertheless, the Board finds that the Veteran should be afforded another opportunity to report for an examination for the purpose of assessing the etiology of his psychiatric disability.  Although the Veteran has been interviewed in the past, the prior evaluation did not provide the necessary information to adequately adjudicate the claim.  However, the Veteran should be reminded that while VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, he also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  In light of the variously diagnosed psychiatric disorders, and the conflicting evidence related to whether he has a current diagnosis of PTSD, he should be given another chance to cooperate by scheduling another VA examination.

The Veteran contends that he injured his back during active military service, while lifting parts to build a floating bridge, M4326 at Frizan, on the Rhine River in West Germany.  See November 2010 claim statement.

Service treatment records are negative for any evidence of a back injury or disability in service or at the time of the Veteran's discharge.  However, the Board notes that the Veteran's VA Form DD-214 shows that his military occupational specialty (MOS) was combat engineer.  The Veteran has consistently reported that he hurt his back building bridges in service.  He is competent to report that he injured his back in service.  Considering the places, types, and circumstances of his service, the Veteran's reports are found to be credible, and a back injury in service is conceded.  38 U.S.C.A. § 1154(a) (2013).  

VA treatment records from the VA Medical Center in Tuscaloosa and Birmingham, show that the Veteran was treated for back pain in 2009 and 2010.
The Veteran was afforded a VA examination of his spine in November 2006.  He reported back pain, which started while working on bridges in service.  He was diagnosed with a lumbosacral strain, resolved with residual pain.  The examiner did not offer an opinion on the etiology of the Veteran's back condition.  The Veteran was afforded a more recent VA spine examination in April 2011.  He reported that his low back disorder was the result of his two years of service as a combat engineer during active duty in Germany.  He was diagnosed with degenerative arthrosis of the lumbar spine, which the examiner opined was not caused by or a result of military service.  His rationale was that as there is no evidence of any back disorder or complaint present in the service treatment records, the disorder was not caused by nor is the result of any injury while on active military duty.  As such, the Board finds that essentially, the examiner opined that, as there was no evidence of a back disability in service, the Veteran's currently diagnosed low back disability is not related to service.  However, the Board's inquiry does not end there.  The Board notes that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection is possible for a disability first identified after service.  38 C.F.R. § 3.303(d).  The April 2011 examiner did not provide an opinion as to whether the low back disability identified after service is related to a disease or injury in service particularly given the Board's finding that his statements regarding injuring his back while building bridges are credible.  Therefore, the Board finds that with regard to the claim for a low back disability, the April 2011 examiner's opinion is inadequate for evaluation purposes. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As such, the Board finds that a remand for a new examination and medical opinion as to the etiology of the Veteran's low back disability is necessary.  38 U.S.C.A. § 5103A (d) (West 2002).

The appellant is hereby notified that it is the appellant's responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2013). 

Turning to the TDIU claim, the Board notes that, because the outcome of the claims for service connection for bilateral hearing loss, an acquired psychiatric disability, and a low back disability, may have a bearing on the issue of entitlement to TDIU, any Board action on the TDIU matter would be premature.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Therefore, the Board will defer action on this issue.

Accordingly, the case is REMANDED for the following action:

1.  With any required assistance of the appellant, obtain any outstanding VA and/or private medical records and associated them with the claims file.

2.  Following completion of the above, schedule the Veteran for a new VA audiology examination to determine the etiology of any current hearing loss.  The examiner should review the claims folder and note such review in the examination report or an addendum.  The examiner is advised that military noise exposure is conceded.  

The examiner should elicit from the Veteran a detailed account of any instances of noise exposure before and after service, and whether the Veteran used hearing protection devices.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current hearing loss is the result of noise exposure or other injury or disease in active service.  

The examiner should also provide an opinion concerning the impact of any diagnosed hearing loss on the Veteran's ability to work.

A complete rationale should be given for all opinions and conclusions expressed. 

The examiner is advised that the Veteran is competent to report injuries, including noise exposure, and symptoms, and that his reports must be considered in formulating the requested opinions.  If his reports are discounted, the examiner should provide a reason for doing so. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Then, afford the Veteran a VA examination to determine the etiology of all currently diagnosed psychiatric disorders.  The examiner should review the claims folder and note such review in the examination report or an addendum. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current psychiatric disorder originated while the Veteran was serving on active duty or is otherwise etiologically related to service.  

The examiner should also provide an opinion concerning the impact of any diagnosed psychiatric disability on the Veteran's ability to work

A complete rationale should be given for all opinions and conclusions expressed. 

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinions.  If his reports are discounted, the examiner should provide a reason for doing so. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Then, request that the examiner who conducted the April 2011 examination review the claims folder again, and provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current low back disability is etiologically related, in whole or in part, to the Veteran's active military service.

The examiner should also provide an opinion concerning the impact of the low back disability on the Veteran's ability to work.

If the examiner who conducted the April 2011 examination is unavailable, the Veteran should be afforded a new examination in order to obtain the necessary opinions.

A complete rationale should be given for all opinions and conclusions expressed. 

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinions. The examiner should consider the Veteran's reports of injuring his back building bridges in service. If his reports are discounted, the examiner should provide a reason for doing so. 

The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis by itself for a negative opinion where there are lay statements of in service injury or symptoms.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Thereafter, the RO or AMC should readjudicate the Veteran's claims for service connection and entitlement to a TDIU based on the new evidence of record.  If any benefit sought on appeal is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


